DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Response to Amendment
An amendment was filed on 03/29/2022. Claims 1-20 were canceled, claims 21 and 26-28 were amended, and claims 29-38 were added. Currently, claims 21-38 are pending and are being examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Stein on 04/19/2022.
The application has been amended as follows:
In claim 21:
the limitation “and at least one continuous elongated slot extending longitudinally along said at least one first passageway from said distal end to a point adjacent a middle of said first section whereupon said at least one slot is confined to a distal end portion of said first section” (lines 12-15) has been replaced with -and at least one continuous elongated slot extending longitudinally along said at least one first passageway from said distal end to a point adjacent a middle of said first section whereupon said at least one slot is confined to a distal end portion of said first section, such that a length of said continuous elongated slot is between said distal end and said point adjacent of said middle of said first section-
limitation “arcuate along the length thereof” (on line 23) has been replaced with -arcuate along a length thereof- 
 limitation “a distal end, a proximal end, at least first passageway” (on lines 10-11) has been replaced with -a distal end, a proximal end, at least one first passageway-
limitation “through said first passageway” (next to last line) has been replaced with -through said at least one first passageway-

In claim 29, “approximately” (lines 1 and 2 respectively) was removed 
In claim 36, “approximately” (line 2) was removed 
In claim 37, “approximately” (line 3) was removed 
In claim 38, “approximately” (line 3) was removed 



Allowable Subject Matter
Claims 21-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent claim 21, the closest reference Sanchez discloses an external catheter configured to be coupled to a source of suction and a receptacle or canister for automatically removing by suction urine voided by a female and providing that urine to the receptacle or canister, said external catheter being configured for external disposition in fluid communication with a urethra opening of the female, whereupon urine voided by the female is received by said external catheter, said external catheter comprising: an elongated suction tube having a longitudinal central axis and comprising a first section and a second section, said second section being configured to be coupled to the source of suction and to the receptacle or canister,  said first section having a distal end, a proximal end, at least one first passageway extending longitudinally through said first section from said distal end to said proximal end, and a one-piece cover formed of a liquid permeable material having a longitudinal central axis and an external surface, said external surface including a distal external end surface portion, and other claimed structural features with relationship as essentially recited in claim 21,
but fails to teach at least one continuous elongated slot extending longitudinally along the at least one first passageway from said distal end to a point adjacent a middle of said first section whereupon said at least one slot is confined to a distal end portion of said first section such that a length of the elongated slot is between said distal end and said point adjacent of said middle of said first section, said at least one continuous elongated slot being in fluid communication with said at least one first passageway, whereupon a portion of the cover overlies said at least one slot so that said at least one slot is available to directly receive urine through said portion of said cover, and whereupon when said external catheter is coupled to the source of suction, suction is applied down said second passageway into said at least one first passageway and through said at least one slot to draw urine through said cover into said at least one slot, and through said first passageway and said second passageway to said receptacle or canister.
While Shchervinsky (US 20040006311) teaches tubing for a drain catheter comprising at least one continuous slot in fluid communication with a first passageway, said at least one continuous slot is not confined to a distal end portion of the first section such that a length of the elongated slot is between the distal end and the point adjacent of the middle of the first section. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slots disclosed in Shchervinsky to be confined to a distal end portion of the first section such that a length of the elongated slot is between the distal end and the point adjacent of the middle of the first section without hindsight reasoning.
As another example, Blake (US 4465481) discloses a single piece wound drain catheter with at least one continuous elongated slot in fluid communication with a first passageway, said slots not extending throughout the entire catheter. However, since the slot extends through the entire drainage section of the catheter, Blade fails to teach wherein said at least one continuous slot is confined to a distal end portion of the first section such that a length of the elongated slot is between the distal end and the point adjacent of the middle of the first section. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slots disclosed in Blake to be confined to a distal end portion of the first section such that a length of the elongated slot is between the distal end and the point adjacent of the middle of the first section without hindsight reasoning.
Further, claims 22-38 are allowable by virtue of being dependent on claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785